           Case 1:19-cv-10017-RA Document 25 Filed 08/07/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/7/2020

 VINOD GOVINDHARAJAN, individually
 and behalf of others similarly situated,

                                 Plaintiff,
                                                                  19-CV-10017 (RA)
                     -against-
                                                                       ORDER
 TATA CONSULTANCY SERVICES, LTD.
 and RAJESH GOPINATHAN,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

        On July 16, 2020, the Court issued an Opinion and Order granting Defendants’ motion to

compel arbitration of Plaintiff’s equal pay and retaliation claims and dismissing Plaintiff’s visa

fraud claim. Dkt. 24. The Opinion and Order directed Plaintiff to notify the Court no later than

July 26, 2020 whether he seeks a stay of this action pending arbitration, and stated that “[i]f

Plaintiff does not seek a stay, the Court will dismiss the action.” Plaintiff has not advised the

Court as to its position on a stay. Plaintiff shall do so no later than August 14, 2020. Failure to

do so will result in dismissal of this action.

SO ORDERED.

 Dated:    August 7, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
